Sanderson, J.
The plaintiff Kelleher, in 1914, was appointed “Probation Officer” of the East Boston District Court and in the same year the plaintiff O’Brien, by the same court, was appointed “Probation Officer for Wayward and Delinquent Children.” The duties of O’Brien as fixed by the judge did not include investigation into cases or supervision of persons seventeen years of age and over, and the duties of Kelleher as prescribed by the judge did not include cases of juvenile delinquents and their supervision; each was entitled to a vacation of thirty days without loss of pay. In the years 1924 and 1925 the judge of that court, acting under G. L. c. 276, § 89, appointed O’Brien a temporary probation officer during a thirty-day period to exercise the powers and perform the duties of the probation officer in the investigation of cases and supervision of persons seventeen years of age and over, and in the same years for similar periods of time he appointed Kelleher a temporary probation officer to exercise the powers and perform the duties of the probation officer for wayward and delinquent children. The actions were brought in the Municipal Court to recover for services rendered under these temporary appointments. The Appellate Division ordered judgment for the defendant in each case.
By virtue of G. L. c. 276, § 89, the judge of a district court was given authority in the absence of a probation officer, to appoint a temporary probation officer who should have the powers and perform the duties of such probation officer and receive from the county the per diem compensation therein designated. St. 1907, c. 223, entitled “An Act to provide for the appointment of an additional probation officer for the Central District Court of Worcester,” authorized the judge of that court to appoint a probation officer for wayward and delinquent children. By St. 1908, c. 190, a similar provision was made, applicable to the Police Court of Springfield, and by St. 1908, c. 637, the appointment by certain courts, including the East Boston District Court, of probation officers for children and juvenile offenders was author*159ized. The purpose of these acts was not to create a distinct class of probation officers, but to place special emphasis upon the work for children. These acts were all repealed by G. L. c. 282, and the general duties and rights of probation officers are now found in G. L. c. 276, § 83, et seq. The original assignment of each plaintiff to do a special part of the probation work does not make two distinct offices. Both were probation officers. The Legislature has delegated to the judge or judges of the court, subject to the approval of the county commissioners, power to fix the salary of a probation officer. When so fixed, it measures his full compensation for performing the duties of his office.
Probation officers of the District Court appointed and assigned to special duties as these officers had been were nevertheless bound by reason of G. L. c. 276, §§ 85, 92, to perform such other duties as the court required of them. Notwithstanding the designations in the original appointments, their duties might be changed from time to time. Each plaintiff in performing the services for which recovery is sought was doing a part of the probation work of the court and, having received full compensation for the years 1924 and 1925, he is not entitled to the additional compensation for parts of those years. All work was done by both as probation officers and not as temporary probation officers. In each case the entry must be

Order of Appellate Division affirmed.